Citation Nr: 0530917	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
migraine headaches.  


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to April 
1994.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating decision, the RO granted 
service connection for migraine headaches and assigned an 
initial 30 percent rating, effective April 14, 1994.  The 
veteran appealed the RO's decision.  

Before the matter was certified to the Board, in a May 1997 
rating decision, the RO increased the initial rating for the 
veteran's service-connected migraine headaches to 50 percent, 
effective April 14, 1994.  Although an increased rating was 
granted, the issue of entitlement to a rating in excess of 50 
percent for migraine headaches remained in appellate status, 
as the veteran continued to assert that he was entitled to a 
disabling rating in excess of 50 percent, including on an 
extraschedular basis.  See 38 C.F.R. § 3.321 (2005); see also 
AB v. Brown, 6 Vet. App. 35 (1993).

In an October 1999 decision, the Board denied a rating in 
excess of 50 percent for migraine headaches.  The Board 
further determined that referral for consideration of 
extraschedular rating was not warranted.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in July 2000, the 
veteran's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a July 2000 order, the Court granted the motion, 
vacated the Board's October 1999 decision, and remanded the 
matter to the Board for readjudication.

In a February 2001, the Board remanded the matter to the RO 
for additional evidentiary development and due process 
consideration.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The initial 50 percent disability rating assigned for the 
veteran's service-connected migraine headache disability is 
the maximum schedular evaluation available under the rating 
schedule.

3.  The record contains medical evidence showing that the 
veteran's service-connected migraine headache disability is 
manifested by marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
50 percent rating for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).

2.  The criteria for referral for consideration of an 
extraschedular rating for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2001 and April 
2005 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the veteran to identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in December 1994, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notices discussed 
above were provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  Neither the veteran nor his 
attorney has argued otherwise.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file.  Pursuant to the Board's February 2001 remand 
instructions, the RO requested all available post-service 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  
Moreover, the veteran has been afforded several VA medical 
examinations in connection with this claim.  Thus, the Board 
finds that a medical examination is necessary prior to 
further consideration.  See 38 U.S.C.A. § 5103A(c)(4) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004); Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  

I.  Factual Background

The veteran's service medical records show that he had a 
long-standing history of complaints of headaches.  A Medical 
Evaluation Board narrative summary indicates that the veteran 
incurred the sudden onset of a severe occipital headache in 
1988.  After two more episodes over the week, he was admitted 
for evaluation where a lumbar puncture was done.  He was 
diagnosed as having a spontaneous subarachnoid hemorrhage 
with aseptic meningitis.  Following discharge from the 
hospitalization, the veteran reported experiencing headaches 
every seven to ten days with varying symptomatology, often 
including unilateral headaches with nausea and photophobia.  
Also, the veteran was on quarters at least once a month, and 
often missed 30 to 50 percent of his duty due to severe 
headaches.  Treatment modalities and medications were nearly 
exhausted but provided little or no relief of severe 
recurrent headaches.  A physical examination was conducted 
along with the Medical Evaluation Board's review of the 
veteran's medical record.  The diagnosis was spontaneous 
subarachnoid hemorrhage (in August 1988) with chronic 
headache to include mixed headache, vascular headache, and 
migraine headache.

A private emergency room report dated in February 1994 
reflects the veteran's complaints of a headache, nausea, and 
blurred vision.  Cranial nerves II through XII were intact.  
Deep tendon reflexes were symmetrical.  Pupils were equal, 
round, and reactive to light and accommodation.  Extraocular 
muscles were intact.  The diagnosis was cephalalgia.

In April 1994, the veteran filed an application for VA 
compensation benefits, seeking service connection for 
migraine/vascular headaches.  

In connection with his claim, he was afforded a VA medical 
examination in May 1994.  His history of chronic headaches 
following meningitis versus subarachnoid hemorrhage in 1988 
was referenced in the examination report.  The veteran also 
explained that the frequency of his headaches had increased 
from every couple of months to almost once a week.  
Additionally, the veteran reported that his headaches, which 
were bilateral and associated with nausea and photophobia, 
usually lasted 24 hours.  On neurological examination, the 
veteran was found to be alert and oriented times three.  The 
evaluation also demonstrated no anomia or aphasia, full 
visual fields, pupils which were equal and reactive to light 
and accommodation, extraocular muscles which were intact, a 
face which was equal, and tongue and palate which were 
midline.  Computed tomography completed on the veteran's 
brain was normal.  No pertinent diagnosis was rendered.

One week later in May 1994, the veteran was afforded a VA 
general medical examination, at which time he discussed his 
in-service history of headaches and explained that he 
currently experienced low-grade headaches every few days.  He 
also stated that he was initially diagnosed as having cluster 
headaches, then vascular headaches, and finally tension 
headaches.  Following a physical examination, which included 
a normal neurological, the veteran was diagnosed as having 
"headaches, migraine headaches?"  The examiner indicated 
that the etiology of the veteran's headaches had not been 
completely defined despite an evaluation and detailed workup.

In a December 1994 rating decision, the RO granted service 
connection for migraine headaches and assigned an initial 30 
percent rating, effective April 14, 1994.  In the rating 
decision, the RO noted that, while the veteran's headaches 
occur more frequently, the evidence failed to show that they 
are completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

In February 1995, the veteran filed a notice of disagreement 
in which he asserted that he was unable to obtain 
"meaningful" employment due to his headache condition.  He 
further maintained that discussing his migraine headaches and 
back condition during job interviews would usually result in 
the immediate termination of the interview.  He reported 
having an appointment regarding VA's vocational 
rehabilitation program.

In June 1996, the veteran was afforded a VA miscellaneous 
neurological disorders examination at which time he 
complained of persistent headaches (also described as a 
constant dull headache).  However, he said he would 
experience considerable aggravation of his headaches two to 
three times a week.  For these exacerbations, he reportedly 
took a number of different medications.  The veteran said 
that his headaches were severe and disabling at these times.  
He indicated that he worked part-time (selling computers at a 
retail store and as a student in computer information 
systems).  He reported missing approximately two to three 
days of work a week due to his recurrent headaches.  The 
examiner diagnosed a history of subarachnoid hemorrhage (in 
August 1988) and chronic headaches which may be migraines and 
which began immediately after the subarachnoid hemorrhage.

In an August 1996 statement, the veteran reported that he was 
"still not gainfully employed and . . . [is] on food 
stamps."  In addition to his migraine headaches, the veteran 
also cited his "bad" back.  Subsequently, in a statement 
received at the RO in February 1997, the veteran maintained 
that, with regard to his headaches, he had "been on every 
type of medication possible."  The veteran also stated that 
his employer "cut" his full-time benefits because he was 
unable to work 32 hours a week.  The veteran reiterated that, 
as a result of his "S. C. problems," he was not able to 
look for other gainful employment.

A private medical record dated in February 1997 indicates 
that the veteran was a patient at the University Headache 
Center and that he experienced migraine headaches and daily 
tension-type headaches.  The examiner noted that the veteran 
experienced "incapacitating" migraine headaches 
approximately three days a week which lasted one to two days 
despite appropriate preventive medications.  The veteran 
reported that his headaches had resulted in his missing work 
approximately two days per week.  The report also noted that 
the veteran had previously taken multiple preventive and 
abortive medications "with no better therapeutic action than 
his current medications."

In a May 1997 rating decision, the RO increased the initial 
rating assigned for the veteran's headaches to 50 percent, 
effective April 14, 1994.  The RO advised the veteran that 
the 50 percent disability rating is the highest evaluation 
for migraine headaches allowed under the Rating Schedule.

In a statement received in August 1997, the veteran asserted 
that although he worked part-time at a convenience store, he 
was unable to obtain or to retain gainful employment due to 
his service-connected headaches.  He asked that his claim be 
forwarded to the Director of Compensation and Pension Service 
for extra-schedular consideration.  He argued that a 50 
percent disability rating did not adequately compensate him.

Medical records from the East Orange VA Medical Center (VAMC) 
dated from June 1994 to November 1994 were associated with 
the claims folder.  These records show that the veteran was 
seen on approximately five occasions due to complaints of 
chronic headaches.  In a treatment note dated in November 
1994, the veteran reported that his headaches were occurring 
with greater frequency and severity.  He said he would 
experience severe headaches two to three times a week, and 
that, on a scale of one to ten, the headaches would be an 
eight or nine.  He stated that he had missed two days of 
school since September due to his headaches.  He also 
reported episodes of vomiting with severe headaches.

The veteran was afforded another VA neurological examination 
in April 1998, at which time he discussed his in-service and 
post-service treatment for headaches.  He noted that the 
severity and frequency of his headaches had increased since 
his discharge from service.  He also stated that he went to 
the emergency room in March 1998 due to his headaches.  The 
veteran also explained that he was at the time of the 
evaluation experiencing the beginning of a headache.  He 
rated the pain of the headache as a six on a scale of one to 
ten.  He described the headache pain as dull throughout his 
entire head with occasional stabbing ice pick-like pains 
randomly throughout.  He said he was unable to function when 
the pain level exceeded six.  He also indicated that he was 
unemployed but that he had recently finished a program at 
Drexel University for computer science, that he was helping 
his father-in-law with farming, and that he performed data 
entry for his wife's home business.  He said he was able to 
"work around" his headaches in this manner.  Following an 
essentially normal examination, a diagnosis of headaches 
which, according to the veteran, were worsening in severity 
and frequency was provided.

The RO contacted the veteran's vocational rehabilitation 
counselor in June 1998.  The counselor reported that the 
veteran had been interrupted from schooling in August 1997 by 
failing to resume training in September 1997 at Drexel.  The 
counselor indicated that he had not been advised of the 
reason for this interruption.  Further, the counselor stated 
that he was not aware that the veteran's headaches were the 
reason for the interruption.  The counselor said that he was 
unaware that the veteran's headaches were causing problems 
with school or employment.

In June 1998, the RO denied an increased evaluation of the 
veteran's service-connected migraine headaches.  The RO 
determined the veteran was receiving the maximum schedular 
evaluation for this disability.  The RO further held that the 
case did not warrant consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321.

Private clinical records show that in June 1998, the veteran 
sought treatment at a university medical center for 
evaluation of his headaches.  At that time, he reported a 
history of headaches since 1988.  He stated that he had daily 
headaches with exacerbations severe enough to limit his 
activities approximately two to three days weekly.  In July 
1998, it was noted that he had been using Fiorinal and Stadol 
steadily for several months and it was adequate to control 
his pain.  In February and July 1999, the veteran reported 
chronic daily headaches, reasonably well controlled on a 
stable regimen of analgesics.  The veteran was instructed 
that when he experienced a severe headache, he should seek 
medical treatment for a Demerol injection.  

In an October 1999 letter, the veteran's physician noted that 
the veteran continued to experience daily headaches which 
fluctuated in severity.  He noted that the veteran had been 
receiving parenteral injections of narcotics every week to 
two weeks.  He indicated that he agreed that such injections 
should be reserved for refractory headaches of the utmost 
severity.  

Additional private medical records show that in April 2000, 
the veteran reported daily headaches, which became severe 
approximately once weekly.  It was noted that the veteran's 
physician was no longer able to provide parenteral therapy, 
so an alternative medication was recommended.  In October 
2000, it was noted that although the veteran had reported 
minor improvement in his symptoms, he would likely still 
require emergency room visits for parenteral therapy.  

In an October 2000 letter, the veteran' physician noted that 
he had been following the veteran for chronic headaches.  He 
noted that the veteran had had multiple emergency room visits 
for parenteral therapy and that there had been some question 
as to whether nor not such therapy was truly required.  The 
veteran's physician indicated that he had no reason to 
believe the veteran was malingering and felt that it was 
reasonable for him to obtain parenteral therapy for 
refractory headaches.  

Private treatment records dated from March 1998 and December 
2000, show that the veteran visited the emergency room on 
approximately 15 occasions in connection with his complaints 
of headaches.  

Records show that the veteran was seen on three occasions 
between August and October 2001 in a private Pain Medicine 
Center.  He reported frequent headaches.  The examiner noted 
that medications had been extremely effective and well 
tolerated for management of his headaches.  

In January 2002, the veteran was evaluated in a university 
pain medicine center.  After an essentially normal 
examination, it was the assessment that the veteran suffered 
from chronic headaches of unknown etiology.  He was given a 
medication regimen.  When he was examined in May 2002, he 
reported a constant baseline headache, which he rated as a 2 
on a pain scale of 1 to 10.  He claimed that he had an 
exacerbation of his headache three to four times weekly, 
resulting in a level 8-9/10 headache.  He indicated that he 
occasionally experienced a 10/10 headache and visited the 
emergency room on such occasions.  The impression was chronic 
frontal headaches, status post subarachnoid hemorrhage.  The 
plan was to continue the veteran on his current medication 
regimen, as his pain was adequately controlled.  

The veteran was afforded a VA medical examination in November 
2002.  He reported a constant headache, which he rated as a 1 
or 2 on a pain scale of 1 to 10.  He indicated that two to 
three times weekly, he experienced an incapacitating 
headache.  The veteran indicated that he did not work.  He 
claimed that he had tried working at Wal-Mart, but that they 
stopped giving him hours in light of the fact that he called 
in sick so frequently.  Rather, the veteran indicated that he 
stayed home and cared for his children and house.  Based on 
laboratory testing, the examiner indicated that it was more 
likely than not that the veteran's headaches were secondary 
to drug withdrawal and his formerly episodic migraine 
headaches had transformed into chronic daily headaches 
secondary to drug use.  

The veteran also underwent VA psychiatric examination in 
December 2002.  It was the examiner's opinion that the 
veteran showed no indication of any personality disorder or a 
substance abuse disorder.  Rather, he indicated that the 
veteran seemed to be impaired as a result of his headache 
condition.  The diagnoses were mood disorder with anxiety and 
depression secondary to chronic headaches.  The examiner 
noted that the fact that the veteran had been unable to work 
was one ingredient in his variable degrees of anxiety and 
depression.  

In a February 2003 rating decision, the RO granted service 
connection for a mood disorder and assigned an initial 10 
percent rating, effective November 3, 2002.

In a February 2003 letter, the veteran's physician from the 
university pain medicine center indicated that the veteran 
continued to report daily headache pain, well controlled on 
medication.  The veteran indicated that although his symptoms 
had not drastically improved, he had reached a stable level 
of pain management.  The physician noted that the veteran was 
able to perform activities of daily living.  

In January 2004, the veteran's VA counseling psychologist 
concluded that the veteran had been having serious 
difficulties with his service-connected headache disability 
to the point that it was not longer feasible for him to 
continue in vocational rehabilitation program.   

In a May 2005 letter, a private physician's assistant 
indicated that the veteran suffered from chronic headaches 
secondary to a subarachnoid hemorrhage which occurred in 
1988.  She indicated that the veteran had daily headaches of 
varying intensity and, despite intensive treatment, was 
completely debilitated by his pain.  She indicated that the 
veteran was unable to provide for his family as a result of 
his headaches and she recommended "increasing his disability 
to 100 percent."  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Because this appeal stems from the initial award of service 
connection for migraine headaches, the Board will consider 
all of the evidence of record to ensure that full 
consideration of the issue on appeal.

Migraine headaches are evaluated under the criteria set forth 
at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
provision, migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months warrant a 10 percent rating.  A 30 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As set forth above, the veteran is currently in receipt of a 
50 percent rating for migraine headaches.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.  There is no provision for a higher 
rating for migraine headaches in the Rating Schedule, and no 
evidence that the veteran's disability is more appropriately 
evaluated under another Diagnostic Code.  Thus, a schedular 
rating in excess of 50 percent for migraine headaches is not 
warranted.  

Because a higher rating under Diagnostic Code 8100 is not 
available, the Board has considered the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).

As noted, under that provision, when the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

As delineated above, the record in this case contains medical 
evidence to the effect that the veteran is unable to work as 
a result of his service-connected migraine headache 
disability.  Most recently, a private medical statement dated 
in May 2005 indicates that the veteran, "[a]t his current 
disability level, . . . is unable to provide for his 
family."  In addition, the veteran's VA counseling 
psychologist determined in January 2004 that the veteran is 
not feasible for vocational rehabilitation as a result of his 
service-connected disability.  The Board finds that this 
evidence is sufficient to establish a marked interference 
with employment not adequately contemplated in the schedular 
criteria for rating migraines.  Thus, the Board finds that 
the criteria for referral for consideration of an 
extraschedular rating for migraine headaches have been met.  

Under the applicable regulation, an extraschedular rating may 
only be granted in the first instance by officials at the VA 
Central Office.  See 38 C.F.R. § 3.321(b)(1).  Those 
officials are the VA Under Secretary for Benefits (formerly 
the Chief Benefits Director) and the Director of the VA 
Compensation and Pension Service.  Id.  Indeed, the Court has 
held that the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).  Rather, the correct course of action for the Board 
in extraschedular consideration cases such as this one is to 
remand the matter for the proper procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  Id.  


ORDER

Entitlement to an initial schedular rating in excess of 50 
percent for migraine headaches is denied.  

The criteria for referral for consideration of an 
extraschedular rating for migraine headaches have been met; 
to this extent, the appeal is granted.  


REMAND

In light of the Board's decision above, additional action by 
the RO is necessary.  

In accordance with appropriate 
procedures, the RO should refer this case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of an extra-
schedular rating for the veteran's 
service-connected migraine headaches.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


